Citation Nr: 1311250	
Decision Date: 04/04/13    Archive Date: 04/19/13

DOCKET NO.  08-01 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from June 1962 to August 1966.

This matter comes before the Board of Veterans' Appeals  (Board) from a January 2007 rating decision of the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for a right knee injury. 

In November 2011, June 2012, and October 2012 the Board remanded this matter to the RO, via the Appeals Management Center (AMC), for further development.  As will be explained below, the Board is satisfied that there has been substantial compliance with the most recent remand directive.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The preponderance of the evidence does not establish that the Veteran's right knee disability had its onset in service, that arthritis manifested within one year of service separation, or that his right knee disability is otherwise related to his active military service to include an in-service knee injury.


CONCLUSION OF LAW

The Veteran's right knee disability was not incurred in or aggravated by active military service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  The requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Any error related to this element is harmless. 

Prior to the initial adjudication of the Veteran's claim, letters dated in July 2006 and October 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 18 Vet. App. at 120-21.  The letters advised the Veteran of the information necessary to substantiate the claim, and of his and VA's respective obligations for obtaining specified different types of evidence.  The Veteran was informed of the specific types of evidence he could submit, which would be pertinent to his claim.  He was also told that it was still his responsibility to support the claim with appropriate evidence. 

Since the Board has concluded that the preponderance of the evidence is against the claim for service connection, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any event, it is noted that the Veteran was given proper notice in July 2006 letter and was given ample opportunity to respond.  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  In November 2007, the Veteran noted that he received treatment in 1963 and 1964 for his right knee during his military service but that only record of treatment for the injury in 1964 was noted.  The Veteran later stated in October 2010 that he had sought treatment for the right knee in service from November 12 and 14, 1965.  The RO attempted to obtain further records of treatment from March 1 to April 30, 1963, and then from November 12, 1965 to November 14, 1965; but the National Personnel Records Center (NPRC) responded that searches were conducted at the Norfolk Naval Dispensary for 1963 and 1965, but no records were located.  It appears that the 1965 date noted by the Veteran was actually an error, as other statements from him indicate that the second injury to the knee occurred in November 1964.  The Veteran was notified of the RO's efforts in October 2010 and March 2011.  The Veteran has not referenced any other outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  After the Board initially remanded the case, the Veteran was afforded a VA examination in January 2012 to obtain an opinion as to whether his right knee disorder can be directly attributed to service.  The examiner noted that there was no injury documented in the claims folder, no arthritis, and that it was therefore less likely than not that the Veteran's knee disorder was related to service.  The Board then remanded the case again, as the examiner did not appear to give any weight to the Veteran's competent lay assertions regarding ongoing symptoms in the knee since service.  The examiner also did not acknowledge the x-ray findings in 2007 of arthritis in the right knee that were shown to be consistent with osteoarthritis.  Thus, the Board requested an addendum opinion.  

In July 2012, the same examiner provided an addendum opinion simply noting, no injury documented in claims file, no arthritis; therefore it is less likely than not that the knee was related to service.  As the addendum opinion was not responsive to the Board's remand, the case was remanded for a third time in October 2012.  Thereafter, the Veteran was provided with another VA examination report in November 2012, by a different VA examiner.  The November 2012 examiner addressed the Veteran's lay statements regarding his continued symptoms in the right knee since service.  The Board finds that the medical opinion and report is sufficient in addressing the matter of nexus.  In this regard, it is noted that the examiner reviewed the Veteran's claims file and medical records prior to the examination, and the report itself is thoroughly supported by objective and clinical findings.  The examiner also has considered all relevant information of record, including the Veteran's reports of right knee injury in service, right knee pain since service, and the pertinent medical evidence of record.  The Board, therefore, concludes that the November 2012 examination and opinion is adequate upon which to base a decision in this case.  

Therefore, the Board finds substantial compliance with the directives of the most recent Board Remand specifically addressing the Veteran's claim of entitlement to service connection for a right knee disorder and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268) violation when the examiner made the ultimate determination required by the Board's remand.)

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Service Connection

The Veteran contends he has a current right knee disability due to two right knee injuries he reportedly sustained during service.  He contends he first injured his right knee in an incident in March or April 1963, while assigned to the flight kitchen at the Norfolk Naval Operations Base, when a hose with scalding hot water slipped through his hands and the water came into contact with his abdominal area, causing him to fall on his right knee.  He claims the second incident occurred on November 14, 1964, when an overhead light fixture reportedly exploded above him -- again causing him to fall on his right knee.  He contends that as a result of these injuries, he has had right knee problems and symptoms since service.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology

The U.S. Court of Appeals for the Federal Circuit has recently held that for purposes of 3.303(b), where the veteran asserts entitlement to a chronic condition but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, --- F.3d ----, No. 2011-7184, 2013 WL 628429 *5 (Fed. Cir. February 21, 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). [emphasis added].  For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing inservice incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).   

Arthritis is listed as a chronic condition under 38 C.F.R. § 3.309(a); thus service connection can be established by demonstrating a continuity of symptomatology since service.  Arthritis also may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377, n4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Turning now to the facts of this case, service treatment records reveal a clinical entry from November 17, 1964 indicating a "knee injury" three days prior, and that treatment with a whirlpool was recommended.  The service treatment records do not show any clinical entry pertaining to the claimed 1963 right knee injury.

Thereafter, from the Veteran's account, following discharge from military service he began receiving medical treatment for right knee problems in the 1970s, and onwards from that time period.  However, actual records of this treatment have been of limited availability.  The Veteran explains that the clinic that treated him in the 1970s is no longer in existence.  Meanwhile, while he indicated that he obtained medical care directly provided by a private employer in the 1970s and 80s, these records have been expunged.  The Veteran has managed to obtain private treatment records which help to establish relevant right knee treatment as early as 1991, and more updated records which establish a present diagnosis of right knee joint degenerative changes and osteoarthritis.  

Post-service private treatment records show that in October 1991, the Veteran was seen for a right knee sprain.  At that time, he reported that after "an effort in the last days"  he experienced a three day history of tightness and stiffness in the right popliteal area, and mild swelling to the right knee.  

In June 2001, his history of problems was noted to include right knee arthralgia and right knee strain.  A February 2007 private treatment record notes that he reported ongoing difficulty with an arthritic right knee, with significant pain medially and laterally.  He reported a constant dull ache, and that this began after an injury in the Navy.  

A November 2007 private x-ray report of "knees standing bilat" revealed mild degenerative changes bilaterally, with small suprapatellar joint effusions.  In a letter dated in November 2007, Dr. McCreery, indicated that a review of the Veteran's recent x-rays of the knees showed degenerative changes and small effusions consistent with osteoarthritis. 

In a letter dated in November 2007, Dr. Rosenberg indicated that the Veteran's recent knee x-rays confirmed the presence of mild arthritis in the knees.

The Veteran's brother, L.M., reported in a February 2010 letter that he had noticed the Veteran had a slight limp in his right leg during service, and that the Veteran had told him that he had fallen in service and it was swollen.  L.M. further indicated that after the Veteran's discharge he walked with a limp and had problems with flare-ups of stiffness and swelling when he had to stand or walk for long periods. 

In November 2011, the Board remanded this matter for further development, to include scheduling the Veteran for a VA examination to ascertain the etiology of his claimed right knee disorder.  On the VA examination, the examiner was directed to initially confirm that the Veteran has a right knee disorder, stating the applicable diagnosis, and then provide an opinion as to whether it is at least as likely as not that his right knee disorder is etiologically related to military service.  The examiner was directed to consider the Veteran's own assertions, as well as documented in-service injury (or injuries if otherwise established by the record). 

On VA examination in January 2012, the diagnosis was knee strain.  The VA examiner reviewed the claims folder, and indicated there was "no documented knee injury" noted, and that there was "only one treatment note but no treatment done".  It was noted that the Veteran now had ongoing pain, and the assessment was "rule out arthritis".  X-rays of the right knee were performed, and the examiner checked "no" as to whether degenerative or traumatic arthritis was documented.  The examiner's conclusion was that there was no injury documented in the claims folder, and no arthritis, and that it was "therefore less likely than not" that the Veteran's knee was related to service. 

In June 2012, the Board found the VA examiner's opinion problematic and noted that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion was adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  First, with regard to the VA examiner's opinion from 2012, it did not appear that the examiner assigned any weight to the Veteran's contentions that he had experienced ongoing right knee problems and symptoms since service.  Rather, the examiner merely noted that there was no injury noted and no treatment done in service.  A Veteran's lay statements may, however, be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Because the Veteran is competent to report on the presence of his symptoms, the Board found that the January 2012 VA examiner's opinion was inadequate and that the case must be remanded for clarification.  See Daves v. Nicholson, 21 Vet. App. 46, 51 (2007); Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 304 (2008).  Second, the Board also noted that while the VA examiner in January 2012 indicated that x-rays of the right knee did not document any arthritis, the VA examiner did not provide commentary as to prior x-rays of the right knee, taken in 2007, that did show findings consistent with osteoarthritis.  

In a letter dated in February 2012, Dr. Patel, who examined the Veteran with regard to osteoarthritis of the right knee, noted his reported history of right knee injury on two occasions in service and ongoing problems with his right knee and leg since service, as well as review of several post-service private treatment records.  Dr. Patel opined, after reviewing the medical evidence and current medical condition of the Veteran, that more "likely than not" his current osteoarthritis of the right knee "could be directly linked as a result of his Naval service". 

In a statement dated in April 2012, the Veteran contended that the private x-ray report of record, which was dated in November 2007, showed he had right knee arthritis, and indicates such x-rays were taken from "a standing position in order to give a more accurate reading than in a horizontal laying position x-ray".  The Veteran contended that the Veteran VA examination x-ray, taken in 2012, was taken from a horizontal laying position and showed nothing.  In support of his contentions, the Veteran also submitted an excerpt from a recent publication of the Arthritis Foundation.

In considering this newly submitted evidence from the Veteran, the Board notes that Dr. Patel's opinion, while supportive of the Veteran's claim, is somewhat speculative and is framed in terms of "could have", and is insufficiently probative as to findings that must be made with respect to this claim.  A medical opinion based upon speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty for a grant of service connection. Bloom v. West, 12 Vet. App. 185, 187 (1999).  As the Board found the evidence insufficient to make a decision on the claim, the Board remanded the matter for an addendum opinion.

In July 2012, the same VA examiner who had conducted the January 2012 VA examination report offered this addendum, "xrays are normal, opinion unchanged, c-file reviewed." The examiner clearly did not answer the questions posed in the June 2012 remand directives.  The examiner did not comply with the remand instructions, as required to do so.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  Additionally, the Veteran's representative, in October 2012 written argument, stated that the examiner did not address the Veteran's documented in-service right knee injury.

Thus, the Board remanded the case for a third time in October 2012 for a VA examination and opinion to be provided by a different VA examiner.  

The Veteran was provided with another VA examination with another VA examiner in November 2012.  After examining the Veteran, he was diagnosed with osteoarthritis of the bilateral knees.  The examiner noted that imaging studies had not been performed on the examination but that November 2007 x-rays from Dr. Rosenberg showed mild degenerative changes bilaterally with small suprapatellar joint effusions.  The examiner noted agreement with the Veteran that weight-bearing knee films were more reliable than those taken horizontally, and to the quote attributed to the arthritis foundation that often MRIs reveal joint disease sooner and more explicitly than plain films.  The examiner indicated that the 2007 x-rays should be relied on and that the fact that the Veteran had degenerative joint disease in the right knee as not in dispute.  The issue was that there was insufficient documentation to prove the Veteran's right knee arthritis began while he was in service.  In fact, there was just one notation without the Veteran's name or other identifier, and the exit physical indicated no other knee problem.  

The examiner also noted the history reported by the Veteran of injuring his right knee twice in service and his reports of continued symptomatology since those injuries, including swelling, stiffness, and pain.  After service the Veteran reported that he worked two years in a steel mill loading trucks.  He also worked as a customer service representative starting in 1968 at an airport medical facility.  He had to lift 50 lbs every day and could do it with no problem.  If he lifted over 75 lbs he would have problems in the back, knee, and legs.  The first time x-rays were taken was in the 1990s.  He noted that he gained most of his weight in his 40s.   

The examiner determined that without documentation of either the initial or continuing knee problems that the Veteran recalled, and with a history of aging, weight gain, and physical jobs, as well as arthritis in the contralateral knee, it was less likely than not that the right knee arthritis had its onset during a one-time, poorly documented injury.  The examiner went on to note that in contrast to the documented history, the Veteran's own "competent report" indicates that his knee bothered him from the time of in-service injuries (1963, 1964) until the present, indicating that there might be a connection between the initial injury and the current condition.  The examiner mentioned that if the Veteran's testimony alone was considered probative, then it was as likely as not that the current right knee degenerative joint disease happened due to knee injuries that occurred in service.  In noting this the examiner indicated that the Veteran reported that he had sought treatment for knee pain from 1963 forward, that he re-injured the knee (in 1964), that there had been a continuity of symptoms since that time, that the medical records were unobtainable, and that he reported that he was in a rush to leave the service and therefore did not admit to having knee problems at separation.  However, without documentation, the examiner's opinion was that it was less likely than not that the current arthritis was caused by an in-service injury.

A letter dated in November 2012 also was submitted by Dr. Rosenberg.  He noted that the Veteran had chronic bilateral knee pain and that evaluation including x-rays indicated that his arthritis in his knees was the likely cause of his pain.  The right knee pain was worse.

The Board notes that, in adjudicating a claim, it is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

After a careful review of the evidence of record, the Board finds that the preponderance of the evidence shows that the Veteran's right knee disability is not related to any event in service.  

The Board acknowledges that the Veteran is competent to report that he had continued to experience symptoms in his right knee since his injuries in service in 1963 and 1964.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  The Veteran is also competent to report that he suffered injury to his right knee when he fell on it in 1963 after a burn injury to the abdomen, and again in 1964 after an overhead light fixture exploded.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether he was treated for his right knee in service and that he sought treatment for right knee a few years after service in the 1970s, and had continued to experience symptomatology in his right knee since that time.  The Veteran's statements also are credible as they have been mostly consistent throughout the record, although in October 1991 it was noted that the Veteran reported a three day history of tightness and stiffness in the right popliteal area, and mild swelling to the right knee after "an effort in the last days", 
which is in conflict with his later statements that he had experienced swelling and stiffness in the knees since his originally injury in service in 1963.  Nonetheless, his statements regarding injury in service are consistent with the medical evidence of record showing the right knee injury in 1964.  

However, it does not follow that any present right knee disability is necessarily related to any demonstrated continuous symptomatology.  While the Veteran is competent to state that he has suffered from right knee symptomatology since 1963, he is not competent to determine the underlying cause of that right knee pain, i.e., degenerative arthritis.  It is also significant that the Veteran was employed in a steel mill after service, and also worked at an airport medical facility where he would lift 50 lbs every day.

The Veteran contends that his current right knee disability is related to his knee injuries in 1963 and 1964; however, there is no competent medical evidence or opinion to corroborate these contentions. See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  As noted, the opinion provided by Dr. Patel in February 2012 does not have high probative value, as he used terms that were more speculative in nature, such as the osteoarthritis in the right knee "could be" directly linked to his service in the Navy.  Opinions that are based on speculation, without supporting clinical data or other rationale does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Therefore, in weighing the opinions of Dr. Patel and that of the November 2012 VA examiner, the Board assigns more weight to the latter opinion.

The Veteran's opinions also are insufficient to provide the requisite nexus between an in-service injury and any current disability because, as a lay person, he is not competent to establish a medical etiology merely by his own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, his statements regarding the etiology of any right knee disorder are merely speculation as to a possible cause as he is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board finds the VA medical opinion in November 2012 to be more probative as to the etiology of the current right knee disorder.  The examiner reviewed the claims file and examined the Veteran and found that his current right knee disability was not related to his military service.  The examiner noted the Veteran's reports of injury to the right knee in service and the findings in the service treatment records, in addition to the Veteran's reports of continued symptomatology from 1963, but noted that without documentation of the continued treatment, along with history of aging, weight gain, physical jobs, and arthritis in the left knee as well as the right, it was less likely than not that the right knee arthritis had its onset during the one-time, poorly documented injury.  The examiner noted that if the Veteran's testimony alone was considered probative, then it would be as likely as not that the current right knee degenerative joint disease happened because of the knee injuries in service; but without documentation the examiner determined that it was less likely than not that the current arthritis was caused by an in-service injury.  Lack of contemporaneous medical records may be a fact that the Board can consider and weigh against a veteran's lay evidence, however, the lack of such records does not, in and of itself, render lay evidence not credible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006); see Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000) (noting that "evidence of a prolonged period without medical complaint" may be considered in determining whether a claimant's condition is related to service).

Even though the examiner noted that the Veteran had contended that he had sought medical treatment for his right knee a few years after service, he still considered other factors aside from merely the lack of medical evidence between 1963 and 1991 as the basis for his opinion.  The examiner noted that factors such as the Veteran's physically-demanding jobs after service, his weight gain, aging, and the fact that he had arthritis in both knees, were also the basis for the opinion that the current right knee disorder was not likely related to service.  Thus, the examiner ultimately made the medical determination that the Veteran's current right knee disability was not likely related to his injury during military service, in spite of his assertions of continued symptomatology since service.  The examiner considered a multitude of factors in making his determination, and did not just rely on the absence of medical treatment since service.  The examiner was fully informed of the pertinent medical history of the case, including the Veteran's assertions of continued symptomatology in his right knee since service; he provided a fully articulated opinion; and the opinion was supported by a reasoned analysis.  Therefore, the Board assigns a high probative value to the November 2012 medical opinion.  See Nieves-Rodriguez, 22 Vet. App. 295, 303-04 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As the Board also has determined that while the Veteran was competent and credible to state that he injured his right knee in service and experienced continued right knee symptoms since service, he was not competent to state what the underlying cause is for the symptoms in his right knee or to provide an etiology opinion on his present right knee disability, the fact that the November 2012 VA examiner in this case assigned less weight to the Veteran's lay assertions and more weight to the medical evidence of record does not render the opinion unsound.

As the Veteran's first finding of degenerative arthritis of the right knee was in 2007, approximately 41 years after discharge from service, service connection on a presumptive basis is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.  

In addition with regard to any other right knee disabilities other than arthritis, including knee strain, as this disability is not listed under 38 C.F.R. § 3.309(a), it is not considered chronic.  Therefore, service connection cannot be awarded for right knee strain on the basis of continued symptomatology under 38 C.F.R. § 3.303(b).  Walker v. Shinseki, --- F.3d ----, No. 2011-7184, 2013 WL 628429 *5 (Fed. Cir. February 21, 2013), affirming Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011).  The most probative medical evidence also does not establish entitlement to service connection for right knee strain on a direct basis under 38 C.F.R. § 3.303(a)(d).  While there is evidence of injury to the right knee in service, the most probative post-service medical evidence does not establish a relationship between the Veteran's present right knee disability and service.  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current right knee disability had its onset during active service or is related to any in-service disease, event, or injury.  See 38 U.S.C.A. § 1110.  Accordingly, the Board finds that the criteria for service connection for a right knee disability are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).








ORDER

Entitlement to service connection for a right knee disorder is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


